Case 4:93-cv-01644 Document 11 Filed on 04/29/20 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 April 29, 2020
                                                                              David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        UNITED STATES OF              §   CIVIL ACTION NO.
        AMERICA,                      §   4:93-cv-01644
                 Plaintiff,           §
                                      §
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        LONE STAR MEDICAL             §
        PRODUCTS,                     §
        INC. and CHARLEY J.           §
        FIELDS,                       §
                   Defendants.        §

                                   ORDER

            Before the Court is an unopposed motion by Defendants
       Lone Star Medical Products, Inc. and Charley J. Fields to reopen
       this long-dormant case. Dkt 8.
           The motion is GRANTED.
            The parties are ORDERED to appear for a status conference
       on May 27, 2020 at 1:30 PM. The conference will be held
       telephonically due to the unusual circumstances presented by the
       COVID-19 pandemic. The Case Manager will provide access
       details at a later date. The conference will be rescheduled for an
       in-person conference at a later date if the parties prefer and so
       request.
            The parties are ORDERED to jointly provide a copy of Dkts
       1 and 2 by May 20, 2020, along with any other materials pertinent
       to the Court’s review and consideration.
           SO ORDERED.
Case 4:93-cv-01644 Document 11 Filed on 04/29/20 in TXSD Page 2 of 2




          Signed on April 29, 2020, at Houston, Texas.



                                 Hon. Charles Eskridge
                                 United States District Judge




                                    2
